198 N.J. Super. 83 (1984)
486 A.2d 862
B. AND H.S. CORPORATION, PLAINTIFF,
v.
ALBINAS HOLLY, ET ALS., DEFENDANTS.[1] CONSOLIDATED WITH: B. AND H.S. CORPORATION, PLAINTIFF-RESPONDENT,
v.
WILLIAM W. INVENAL, ET ALS., DEFENDANTS-APPELLANTS.[1]
Superior Court of New Jersey, Appellate Division.
Argued May 16, 1984.
Decided December 14, 1984.
*84 Before Judges FRITZ, FURMAN and DEIGHAN.
Richard O. Venino argued the cause for appellants Middleton and Burpee interests.
Erwin D. Apell argued the cause for appellants Scott and Green interests (Apell and Mathews, attorneys; Donald N. Elsas, on the brief).
Edward C. Eastman, Jr., argued the cause for appellant Carmine Giordano (Lomurro, Eastman and Collins, attorneys).
Murray J. Laulicht argued the cause for respondent (Pitney, Hardin, Kipp and Szuch, attorneys; Murray J. Laulicht, Elizabeth M. Callaghan and Barbara A. Moore, on the brief.)
The opinion of the court was delivered by FURMAN, J.A.D.
*85 In consolidated actions to quiet title to a contiguous 4,085 acre parcel partially in Burlington County and partially in Ocean County, an individual answering defendant and two groups of answering defendants appeal to us from partial summary judgment quieting title in favor of plaintiff B. and H.S. Corporation. We are constrained to reverse and remand because of open, unresolved issues of material fact. See Judson v. Peoples Bank & Trust Co. of Westfield, 17 N.J. 67, 74-75 (1954).
In a 1960 action to quiet title to the same property, John Dougherty, a professional title searcher in Burlington County and one of plaintiff's predecessors in title, was awarded judgment by default. None of the present defendants or predecessors in their chains of title after William Griffith were named defendants in the 1960 action. The defendants in that action were designated as the successors in interest of William Griffith, who was owner of the property from approximately 1819 to 1824. In 1824 the property was executed on for a judgment debt of Griffith and conveyed by sheriff's deeds in both counties.[2] The sheriff's deed was misindexed in the sheriff's, not Griffith's, name in Burlington County. In the litigation on appeal before us defendants are the successors in interest of William Newbold, the purchaser at the sheriff's sale in 1824.
Dougherty claimed ownership in his 1960 quiet title action through a 1957 deed to him from Richard Cox and William Cox, not otherwise identified. Griffith died testate in 1826. He devised his real property to his son-in-law Richard S. Cox. The subject 4,085 acre parcel was not part of Griffith's estate and did not pass to Cox at Griffith's death. There is no conveyance of record in the Cox chain of title in the intervening more than 130 years from 1826 to 1957. At depositions in the present *86 litigation Dougherty invoked the privilege against self-incrimination in refusing to respond to any questions or to identify his signature.
As we understand the trial judge's oral opinion, he assumed that the present defendants as successors in interest to William Griffith were barred by the 1960 quiet title judgment unless that judgment was subject to collateral attack on the ground of fraud by Dougherty. He precluded such collateral attack, holding as a matter of law that plaintiff, as purchaser for the amount of $237,000, who, according to the record, had neither participated in nor had knowledge of any fraud by Dougherty, held title free and clear of the claim that the 1960 quiet title judgment was fraudulently obtained.
We view the issues more broadly as including whether Dougherty had actual or constructive notice of the present defendants' adverse chain of title. N.J.S.A. 2A:62-13 exempts from the bar of a quiet title judgment any person "whose title, claim or encumbrance would be disclosed by a search of the title of such lands for a period of 60 years immediately prior to the commencement of the action, who is not made a party defendant." Plaintiff's position is that a 60 year title search from 1960 would have disclosed only the Dougherty chain of title; that even a 136 year title search would not have disclosed defendants' chain of title because of the misindexing of the Burlington County sheriff's deed of 1824; that defendants' chain of title backward ended in William Newbold as grantee; and that defendants were cut off by the 1960 quiet title judgment as holders of an interest in the property not of record.
We disagree that defendants should be barred by operation of the statute governing actions to quiet title, N.J.S.A. 2A:62-1 et seq. According to the undisputed record, the correct chain of title was from Griffith by sheriff's deed to Newbold to the present defendants and not from Griffith to Cox to Dougherty. A quiet title judgment by default based *87 upon a chain of title with a gap of over 130 years from a remote grantor should not be valid against those holding adverse interests through a chain of title, although misindexed, from the same grantor, under the circumstance that the plaintiff had actual notice of the adverse chain of title or constructive notice apart from the title records, e.g., from municipal tax records or from development or cultivation at the site. See VanDyke v. Carol Building Co., 36 N.J. Super. 281, 286 (App.Div. 1955). Nor would we preclude in the present litigation a fact finding, in accordance with expert testimony, that Dougherty in the exercise of reasonable professional competence and skill as a title searcher should have been on notice of the present defendants' chain of title from Griffith by sheriff's deed to Newbold. It is significant that the Bureau of Titles in the Department of Transportation concluded prior to the institution of the present action that plaintiff had a chain of title but no marketable title.
In our view the 1960 quiet title judgment obtained by Dougherty would not bar the present defendants if the determination of one or a combination of several unresolved fact questions establishes that Dougherty had actual or constructive notice of defendants' adverse claim of title. We refer to the following, but not as an exclusive enumeration.
Did Dougherty have actual notice of defendants' chain of title? Although the trial judge alluded to the premises as unimproved pinelands, was there in fact development by building or cultivation on any part of the property? Were there municipal tax records showing ownership in any defendant or predecessor in title since 1824? Who were Richard and William Cox, the grantors to Dougherty in 1957? Were the Coxes or either of them in peaceable possession prior to 1957? Was the sheriff's deed to the then Monmouth County portion of the property indexed under Griffith's name in Monmouth County, as one of the present defendants contends it was? Was the judgment against Griffith, which was executed on, a lien of record in one or both counties? Was there a practice in the 1820s of indexing sheriff's deeds in the sheriff's name in *88 Burlington or Monmouth County or both? Would a title searcher who met the prevailing standard of professional competence and skill have discovered the sheriff's deed of 1824 to defendants' predecessor in title? Under all the circumstances, including the gap of over 130 years without a conveyance of record in the Cox chain of title, should Dougherty have been on constructive notice of defendants' adverse claim of title?
The issue of fraud by Dougherty, fraud in the execution of the Cox deed to him and his reliance on it and fraud upon the court in maintaining his 1960 quiet title action, must be dealt with. We recognize that, if the fact issue of actual or constructive notice is resolved in plaintiff's favor, the 1960 quiet title judgment might nevertheless be voided on the ground of Dougherty's fraud unless, as the trial judge held, plaintiff took title free and clear of any infirmity in that judgment.
The legal issue before us is whether Dougherty after obtaining his quiet title judgment based upon a fraudulent deed, if that proves to be the fact, could convey good title free and clear of any infirmity. Equity favors bona fide purchasers for value without notice, Palamarg Realty Company v. Rehac, 80 N.J. 446, 459 (1979). But plaintiff was on notice of the 1960 quiet title judgment and of the chain of title supporting it and, to the extent that Dougherty was on constructive notice through the title records of defendants' adverse claim of title, plaintiff should be also. Upon a factual determination of no actual or constructive notice to Dougherty of defendants' adverse claim of title and, on the part of plaintiff, no participation in or actual or constructive knowledge of fraud by Dougherty in the execution of the Cox deed of 1957 and in his reliance on it, we agree with the trial judge's conclusion that plaintiff's title would be that of a bona fide purchaser for value without notice and should be sustained against the present defendants.
We note finally that Dougherty is not a party to the present litigation and cannot be sanctioned under R. 4:23 for refusal to answer questions or to identify his signature at *89 depositions. There is no claim over against Dougherty by plaintiff or any other party.
We reverse and remand for further proceedings not inconsistent herewith. We do not retain jurisdiction.
DEIGHAN, J.A.D., concurring.
I fully concur with the opinion above. However, it appears that the deposition of John E. Dougherty may be an essential part of discovery on remand. In view of this, the basic rules concerning a deposition where the deponent involves the Fifth Amendment may be in order. The remedies suggested in Whippany Paper Board Co. v. Alfano, 176 N.J. Super. 363 (App.Div. 1980), where a party invokes the Fifth Amendment, are not of much assistance to defendants here because Dougherty is not a party to this proceeding.
A witness who asserts the privilege must have a valid claim under the privilege of self incrimination. Id. at 373. The trial judge is not to accept the witness' mere statement that an answer will tend to incriminate him. In re Pillo, 11 N.J. 8, 19 (1952); accord, State v. DeCola, 33 N.J. 335, 350 (1960). The witness may not make himself the final judge of the availability of the Fifth Amendment. In re Addonizio, 53 N.J. 107, 116 (1968). A witness' mere claim of privilege does not establish the hazard of incrimination. It is for the court to say whether, under all the circumstances, silence is justified. In re Ippolito, 75 N.J. 435, 440 (1978); In re Pillo, supra, 11 N.J. at 19. In claiming the privilege, the witness must inform the court of the incriminating matter the witness wishes to suppress. Id. at 20; In re Boiardo, 34 N.J. 599, 603 (1961).
Evid.R. 24 and N.J.S.A. 2A:84A-18 prescribe the parameters of incriminating testimony. Under the statute and evidence rule, a matter will not be held to incriminate if it clearly appears that the witness has no reasonable cause to apprehend a criminal prosecution. However, if a basis for apprehension is present, the privilege may not be denied unless it clearly *90 appears that the basis for apprehension is nullified by other circumstances. In re Boiardo, supra, 34 N.J. at 606. If the prosecution of the criminal event in which the witness fears his testimony will incriminate him is barred by the statute of limitations, the privilege has been held not to apply. In re Pillo, supra, 11 N.J. at 17, 18; Jonitz v. Jonitz, 25 N.J. Super. 544, 552-553 (App.Div. 1953).

APPENDIX
B. AND H.S. CORPORATION, a Corporation of New Jersey, Plaintiff,

vs.
ALBINIAS HOLLY; MRS. ALBINIAS HOLLY; MARY ELIZABETH HOLLY; MR. HOLLY, husband of Mary Elizabeth Holly; JABEZ JONES; MRS. JABEZ JONES; RICHARD KEAVY; MRS. RICHARD KEAVY; ROSE ANNA KEAVY; MR. KEAVY, husband of Rose Anna Keavy; AMANDA W. SHOEMAKER (a/k/a AMANDA WALTON SHOEMAKER); MR. SHOEMAKER, husband of Amanda W. Shoemaker (a/k/a AMANDA WALTON SHOEMAKER); JAMES D. WELDON; MRS. JAMES D. WELDON; MARY E. WELDON; MR. WELDON, husband of Mary E. Weldon; CHARITY M. SHUSTER; MR. SHUSTER, husband of Charity M. Shuster; CHARLES S. SHUSTER; MRS. CHARLES S. SHUSTER; HARRY M. CLEMENS; MRS. HARRY M. CLEMENS; MARGARET C. LEATHERMAN; MR. LEATHERMAN, husband of Margaret C. Leatherman; ANNA BARRETT; MR. BARRETT, husband of Anna Barrett; BERTHA R. ZIMMERMAN; MR. ZIMMERMAN, husband of Bertha R. Zimmerman; KATIE H. SHOLDER; MR. SHOLDER, husband of Katie H. Sholder; TRADESMEN'S NATIONAL BANK & TRUST CO., Successors in Interest to Guaranty Trust & Safe Deposit Co.; J. KIRK LEATHERMAN; MRS. J. KIRK LEATHERMAN; LARRE V. COLLINS; MRS. LARRE V. COLLINS; HANNAH K. FRIEDMANN; *91 MR. FRIEDMANN, husband of Hannah K. Friedmann; DANIEL V. FRIEDMANN; MRS. DANIEL V. FRIEDMANN; WILLIAM J. ARMSTRONG; MRS. WILLIAM J. ARMSTRONG; WILLIAM McCARTY; MRS. WILLIAM McCARTY; MARY RAY; MR. RAY, husband of Mary Ray; STEPHEN DOLAN; MRS. STEPHEN DOLAN; ADOLPHUS G. HALLOWELL; MRS. ADOLPHUS G. HALLOWELL; OSMON REED, JR. (a/k/a OSMOND REED, JR. and OSMAN REED, JR.); MRS. OSMON REED, JR. (a/k/a MRS. OSMOND REED, JR. and MRS. OSMAN REED, JR.); HENRY M. ALEXANDER; MRS. HENRY M. ALEXANDER; NATHANIEL J. WYETH; MRS. NATHANIEL J. WYETH; ANNIE C. WYETH; MR. WYETH, husband of Annie C. Wyeth; DANIEL LOW; MRS. DANIEL LOW; WILLIAM S. OSGOOD; MRS. WILLIAM S. OSGOOD; EIBE D. CORDTS; MRS. EIBE D. CORDTS; MR. CORDTS, husband of Eibe D. Cordts; MERRILL LOOMIS; MRS. MERRILL LOOMIS; W.E. HILTON; MRS.W.E. HILTON; MR. HILTON, husband of Mrs. W.E. Hilton; BENJAMIN T. HOAGLAND; MRS. BENJAMIN T. HOAGLAND; CHARLES BELDEN HALL; MRS. CHARLES BELDEN HALL; SARAH H. HALL; MR. HALL, husband of Sarah H. Hall; ELIZA MacALLESTER, MR. MacALLESTER, husband of Eliza MacAllester; ROSE McGONIGAL; MR. McGONIGAL, husband of Rose McGonigal; MARY A. BRATT; MR. BRATT, husband of Mary A. Bratt; SAMUEL BRATT; MRS. SAMUEL BRATT; HENRY MANN; MRS. HENRY MANN; ALBERT M. HELMER; MRS. ALBERT M. HELMER; JAMES KILL (a/k/a JAMES T. KILLE); MRS. JAMES KILL (a/k/a MRS. JAMES T. KILLE); WILLIAM BURROUGHS; MRS. WILLIAM BURROUGHS; WILLIAM C. SINK; MRS. WILLIAM C. SINK; BERNARD BURNS; MRS. BERNARD BURNS; MARTIN McCARTY; MRS. MARTIN McCARTY; ELIZABETH McCARTY; MR. McCARTY, husband of Elizabeth McCarty; JAMES CARMICHAEL; MRS. JAMES CARMICHAEL; JOHN McKEE; MRS. JOHN McKEE; EMELINE McKEE; MR. McKEE, husband of Emeline McKee; EMMA *92 LUKENS; MR. LUKENS, husband of Emma Lukens; JOHN S. ROSE; MRS. JOHN S. ROSE; REBECCA HARPER; MR. HARPER, husband of Rebecca Harper; MAGGIE A. COLLINS; MR. COLLINS, husband of Maggie A. Collins; SAMUEL HARRINGTON; MRS. SAMUEL HARRINGTON; JAMES F. COOPER; MRS. JAMES F. COOPER; JOHN F. HAMMELL; MRS. JOHN F. HAMMELL; STEPHEN B. NILES, (a/k/a STEPHEN V. AILES); MRS. STEPHEN B. NILES (a/k/a MRS. STEPHEN V. AILES); AMOS DILLER; MRS. AMOS DILLER; JOHN F. WOOD; MRS. JOHN F. WOOD; JAMES COOPER; MRS. JAMES COOPER; BENJAMIN STEES; MRS. BENJAMIN STEES; LANKENAU HOSPITAL; FIRST TRUST CO. OF ST. PAUL; LYDIA G. STEES; MR. STEES, husband of Lydia G. Stees; JOHN A. STEES; MRS. JOHN A. STEES; VIRGINIA STEES; MR. STEES, husband of Virginia Stees; ROBERT C. WADDEL; MRS. ROBERT C. WADDEL; MARY HOLLINSHEAD; MR. HOLLINSHEAD, husband of Mary Hollinshead; MATTHEW C. WADDEL; MRS. MATTHEW C. WADDEL; ASTA CARY; MR. CARY, husband of Asta Cary; ELEANOR SCHWARBERG; MR. SCHWARBERG, husband of Eleanor Schwarberg; SHELDON M. CARY; MRS. SHELDON M. CARY; NATHANIEL P. LANGFORD, III; MRS. NATHANIEL P. LANGFORD, III; CARY LANGFORD; MRS. CARY LANGFORD; THEORDORE HUNT LANGFORD; MRS. THEODORE HUNT LANGFORD; ELIZABETH T. CUDDEBACK; MR. CUDDEBACK, husband of Elizabeth T. Cuddeback; WILLIS D. CUDDEBACK, II; MRS. WILLIS D. CUDDEBACK, II; JANE C. ELWELL; Mr. Elwell, husband of Jane C. Elwell; ALAN LANGFORD; MRS. ALAN LANGFORD; G. SCOTT McDONALD; MRS. G. SCOTT McDONALD; HELEN BENNETT McDONALD; MR. McDONALD, husband of Helen Bennett McDonald; MALCOLM W. McDONALD; MRS. MALCOLM W. McDONALD; Mr. Malcolm B. McDonald; MRS. MALCOLM B. McDONALD; CHARLES STEES; MRS. CHARLES STEES; GEORGE C. STEES; MRS. GEORGE C. STEES; JOHN *93 STEES; MRS. JOHN STEES; MARGARET ANDERSON; MR. ANDERSON, husband of Margaret Anderson; KATHRENE PITLIK; MR. PITLIK, husband of Kathrene Pitlik; SYLVIA WEESE; MR. WEESE, husband of Sylvia Weese; HORTENSE P. DAY; MR. DAY, husband of Hortense P. Day; KENDRICK J. KUTILL; MRS. KENDRICK J. KUTILL; SALLY ANN K. OSGOOD; MR. OSGOOD, husband of Sally Ann K. Osgood; MARTHA LANE GOOLD; MR. GOOLD, husband of Martha Lane Goold; JODY FINN; MR. FINN, husband of Jody Finn; MOLLY HASTINGS; MR. HASTINGS, husband of Molly Hastings; ELIZABETH DEACON; MR. DEACON, husband of Elizabeth Deacon; CHARLES T. GOOLD; MRS. CHARLES T. GOOLD; KATHERINE GOOLD KILLIAN; MR. KILLIAN, husband of Katherine Goold Killian; MARGARET G. WILLIAMS; MR. WILLIAMS, husband of Margaret G. Williams; KATHARINE G. SHIREY; MR. SHIREY, husband of Katharine G. Shirey; WILLIAM M. SHIREY; MRS. WILLIAM M. SHIREY; WILLIAM M. SHIREY, Jr.; MRS. WILLIAM M. SHIREY, Jr.; JOHN G. CLEVELAND; MRS. JOHN G. CLEVELAND; MAJOR GENERAL CHARLES G. CLEVELAND; MRS. CHARLES G. CLEVELAND, wife of Major General Charles G. Cleveland; KATHARINE B. GOOLD; MR. GOOLD, husband of Katharine B. Goold; WILLIAM MURPHY; MRS. WILLIAM MURPHY; JOHN MOULSON; MRS. JOHN MOULSON; AUGUSTINE C. MONTGOMERY; MRS. AUGUSTINE C. MONTGOMERY; PHILIP JOHN CARLIN; MRS. PHILLIP JOHN CARLIN; SARAH R. CARLIN; MR. CARLIN, husband of Sarah R. Carlin; WILLIAM F. CARLIN; MRS. WILLIAM F. CARLIN; WILLIAM B. JOHNSON; MRS. WILLIAM B. JOHNSON; ELIZABETH ANN HAMMOND; MR. HAMMOND, husband of Elizabeth Ann Hammond; GOTTLIEB LAIB; MRS. GOTTLIEB LAIB; JOHN S. HOFFMAN; MRS. JOHN S. HOFFMAN; WILLIAM BECK; MRS. WILLIAM BECK; HENRY M. BOYD; MRS. HENRY M. BOYD; SALLIE A. BOYD; MR. BOYD, husband of Sallie A. Boyd; SIMON RAMMEL; MRS. SIMON RAMMEL; MICHAEL *94 McCARTHY; MRS. MICHAEL McCARTHY; JAMES FLANNERY; MRS. JAMES FLANNERY; C.M. ZIMMERMAN; MRS.C.M. ZIMMERMAN; MR. ZIMMERMAN, husband of Mrs. C.M. Zimmerman; JOHN HILL; MRS. JOHN HILL; ALGERIA HEIGHTS CO. (LTD.); CHARLES S. MAY, TRUSTEE; W.O. HART; MRS.W.O. HART; MR. HART, husband of W.O. Hart; AUGUSTUS BERRAN; MRS. AUGUSTUS BERRAN; C.A. HOLBROOK; MRS.C.A. HOLBROOK; MR. HOLBROOK, husband of C.A. Holbrook; WILLIAM E. SMITH; MRS. WILLIAM E. SMITH; MARGARET KIRWAN; MR. KIRWAN, husband of Margeret Kirwan; DANIEL M. SAVERY; MRS. DANIEL M. SAVERY; HARRY A. BONN; MRS. HARRY A. BONN; RACHEL J. ARBORA (a/k/a RACHEL J. ARBONA); MR. ARBORA, husband of Rachel J. Arbora (a/k/a Rachel J. Arbona); JOHN CHALLIS; MRS. JOHN CHALLIS; CHARLES A. ASHMEAD; MRS. CHARLES A. ASHMEAD; MRS. WALTER RAE; MR. WALTER RAE, husband of Mrs. Walter Rae; F. MIRIAM PARDO; MR. PARDO, husband of F. Miriam Pardo; ISAAC NEWTON LEWIS; MRS. ISAAC NEWTON LEWIS; HELENA A. SEIBEL; MR. SEIBEL, husband of Helena A. Seibel; CATHARINE SEIBEL; MR. SEIBEL, husband of Catharine Seibel; HYPATIA R. LEWIS; MR. LEWIS, husband of Hypatia R. Lewis; JAMES S. HADLEY; MRS. JAMES S. HADLEY; J.B. SMITH; MRS. J.B. SMITH; MR. SMITH, husband of Mrs. J.B. Smith; ROBERT YUNG; MRS. ROBERT YUNG; ORLANDO M. THORNLESS; MRS. ORLANDO M. THORNLESS; CHARLES A. COLSON; MRS. CHARLES A. COLSON; JOSEPH H. STEWART; MRS. JOSEPH H. STEWART; LOUIS RUGE; MRS. LOUIS RUGE; BENJAMIN BLANCHARD; MRS. BENJAMIN BLANCHARD; WILLIAM F. ROBBINS; MRS. WILLIAM F. ROBBINS; ANNA M. HELD; MR. HELD, husband of Anna M. Held; JOHN A. HELD; MRS. JOHN A. HELD; ANNIE LEAVY; MR. LEAVY, husband of Annie Leavy; HUBERT FRANKLYN; MRS. HUBERT FRANKLYN; HARRIET C. FORD; MR. FORD, husband of Harriet C. Ford; EMMA C. *95 IDE; MR. IDE, husband of Emma C. Ide; MARGARET A. KNAPP; MR. KNAPP, husband of Margaret A. Knapp; JAMES M. LAUGHLIN; MRS. JAMES M. LAUGHLIN; WILLIAM H. RAND; MRS. WILLIAM H. RAND; PERSIS A. AMBROSE; MRS. PERSIS A. AMBROSE; NELLIE L. AMBROSE; MR. AMBROSE, husband of Nellie L. Ambrose; H.N. MYERS' SONS; JOHN HOLLER; MRS. JOHN HOLLER; JOHN W. HOYT; MRS. JOHN W. HOYT; JANE B. HOPKINS; MR. HOPKINS, husband of Jane B. Hopkins; OSBORN T. TAYLOR; MRS. OSBORN T. TAYLOR; ALLEN L. HERRON; MRS. ALLEN L. HERRON; ADAM D. HERRON; MRS. ADAM D. HERRON; WILLIAM BLAKELY; MRS. WILLIAM BLAKELY; ANNIE HUGHSON; MR. HUGHSON, husband of Annie Hughson; OSCAR L. MEYER; MRS. OSCAR L. MEYER; LAURY B. WASHINGTON, MRS. LAURY B. WASHINGTON; EDWARD S. MOORES; MRS. EDWARD S. MOORES; JACOB B. OLIVER; MRS. JACOB B. OLIVER; JEREMIAH C. LOFTIN; MRS. JEREMIAH C. LOFTIN; WILLIAM MUIR GLOVER; MRS. WILLIAM MUIR GLOVER; CHARLIE MILLER; MRS. CHARLIE MILLER; LOTTIE G. PIKE; MR. PIKE, husband of Lottie G. Pike; MARY GLOVER; MR. GLOVER, husband of Mary Glover; MARGARET WASHINGTON; MR. WASHINGTON, husband of Margaret Washington; JANE DOMAN; MR. DOMAN, husband of Jane Doman; FRANK DOMAN; MRS. FRANK DOMAN; FRANK E. WOLCOTT; MRS. FRANK E. WOLCOTT; CHARLES SIBLEY MAY, Trustee; JOHN L. HARRISON; MRS. JOHN L. HARRISON; ALBERT WHITE; MRS. ALBERT WHITE; EDWARD A. CORBY; MRS. EDWARD A. CORBY; ETTA F. CORBY; MR. CORBY, husband of Etta F. Corby; EMILY T. GILBERT; MR. GILBERT, husband of Emily T. Gilbert; LOUISA E. MOYER; MR. MOYER, husband of Louisa E. Moyer; WILLIAM HALL; MRS. WILLIAM HALL; FRANK GARLAND; MRS. FRANK GARLAND; GEORGE S. JERVIS; MRS. GEORGE S. JERVIS; J. ST. CLAIR McQUILKIN; MRS. *96 J. ST. CLAIR McQUILKIN; MR. McQUILKIN, husband of J. St. Clair McQuilkin; ROSE COHEN; MR. COHEN, husband of Rose Cohen; HENRY COHEN; MRS. HENRY COHEN; ADELINE S. COOLING; MR. COOLING, husband of Adeline S. Cooling; HENRY SHAW; MRS. HENRY SHAW; JOHN H. HENSHAW; MRS. JOHN H. HENSHAW; A.P. WATSON; MRS. A.P. WATSON; MR. WATSON, husband of A.P. Watson; ELIZABETH R. SINCLAIR; MR. SINCLAIR, husband of Elizabeth R. Sinclair; GEORGE MARSHALL; MRS. GEORGE MARSHALL; JAMES E. HUMPHREY; MRS. JAMES E. HUMPHREY; FRANK CONNOLLY; MRS. FRANK CONNOLLY; CHARLES WENZEL; MRS. CHARLES WENZEL; ADAM G. MARKET; MRS. ADAM G. MARKET; EDWARD OLIVERE; MRS. EDWARD OLIVERE; OTTO T. LANGE; MRS. OTTO T. LANGE; CHARLES C. RANDOLPH; MRS. CHARLES C. RANDOLPH; MICHAEL FRALER; MRS. MICHAEL FRALER; FRED D. HOWARD; MRS. FRED D. HOWARD; KATHERINE BLACK; MR. BLACK, husband of Katherine Black; WILLIAM H. GARDNER; MRS. WILLIAM H. GARDNER; FRANKLIN J. MINTURN; MRS. FRANKLIN J. MINTURN; ADELAIDE E. SELWYN; MR. SELWYN, husband of Adelaide E. Selwyn; CHARLES SULLIVAN; MRS. CHARLES SULLIVAN; MATHEWS J. SHEA; MRS. MATHEWS J. SHEA; FLORA F. PAULL; MR. PAULL, husband of Flora F. Paull; CHARLES WILLOUGHLY; MRS. CHARLES WILLOUGHLY; MAX F. BLAU (a/k/a MAX F. BLAN); MRS. MAX F. BLAU (a/k/a MRS. MAX F. BLAN); I. KROPNITSKY; MRS. I. KROPNITSKY; MR. KROPNITSKY, husband of I. Kropnitsky; HENRY HAZOLD; MRS. HENRY HAZOLD; BOCKOVEN BROS.; LOUIS M. MULLER; MRS. LOUIS M. MULLER; MARY R. MULLER; MR. MULLER, husband of Mary R. Muller; JENNIE D. COX; MR. COX, husband of Jennie D. Cox; RICHARD E. CARPENTER; MRS. RICHARD E. CARPENTER; EDWIN A. YOUNG; MRS. EDWIN A. YOUNG; LOUIS H. STONE; MRS. LOUIS H. STONE; ALLAN *97 G. MACDONNEL; MRS. ALLAN G. MACDONNEL; JAMES A. SMITH (a/k/a J.A. SMITH); MRS. JAMES A. SMITH (a/k/a MRS. J.A. SMITH); G.H. DELLER; MRS. G.H. DELLER; MR. DELLER, husband of G.H. Deller; A.E. REYNOLDS; MRS. A.E. REYNOLDS; MR. REYNOLDS, husband of A.E. Reynolds; JOHN K. POST; MRS. JOHN K. POST; JOHN C. MULLER; MRS. JOHN C. MULLER; JOHN W. MOORE; MRS. JOHN W. MOORE; C.J. SIEH; MRS.C.J. SIEH; MR. SIEH, husband of C.J. Sieh; ALBERT K. McMURRAY; MRS. ALBERT K. McMURRAY; WILLIAM A. WOOD; MRS. WILLIAM A. WOOD; CHAS.W. VAN VLECK; MRS. CHAS W. VAN VLECK; PATRICK E. STANTON; MRS. PATRICK E. STANTON; MICHAEL NELLANY; MRS. MICHAEL NELLANY; CENTRAL TRUST AND TITLE CO.; JAMES HAZLEWOOD (a/k/a JAMES HAZLEWOOD); MRS. JAMES HAZLEWOOD (a/k/a MRS. JAMES HAZLEWOOD); EMMA HAZLEWOOD; MR. HAZLEWOOD, husband of Emma Hazlewood; CHEW MEDICAL ASSOCIATION; HOLLAND TUNNEL REALTY CO., a New Jersey Corporation; MANLON DEVELOPMENT CORP., a New Jersey Corporation; GILBERT FALLON; MRS. GILBERT FALLON; HARVEY S. HOFF and GEORGE HOFF, Partners t/a HAMILTON LANES; FRANKLIN W. SIMON; FRANKLIN SIMON CORP; UNITED JERSEY BANK, a Corp.; AUTOMOBILE BANKING CORP.; THE STATE BANK OF NEW JERSEY; WILLIAM C. OGDEN; MRS. WILLIAM C. OGDEN; JAMES LAIRD; MRS. JAMES LAIRD; SAMUEL S. PATTERSON; MRS. SAMUEL S. PATTERSON; JACOB MUMMA; MRS. JACOB MUMMA; SA-VIT ENTERPRISES, Assignee of the Sentinal Publishing Co.; PALAMARG REALTY CO.; HOUSEHOLD CONSUMER DISCOUNT COMPANY; their heirs, devisees and personal representatives and his, her, their or any of their successors in right, title and interest; STATE OF NEW JERSEY; HENRY WESTERVELT; MRS. HENRY WESTERVELT; ADOLPH H. FREIDMAN; MRS. ADOLPH H. FREIDMAN; SPENCER *98 SHOEMAKER; MRS. SPENCER SHOEMAKER; BENJAMIN F. CLARK; MRS. BENJAMIN F. CLARK; JOHN W. MOORE; MRS. JOHN W. MOORE; SAM VASSALLO; MRS. SAM VASSALLO; COLONIAL FIRST NATIONAL BANK (formerly known as FIRST NATIONAL BANK OF HIGHTSTOWN); and UNKNOWN OWNER or UNKNOWN CLAIMANT, his or her heirs, devisees and personal representatives and his, her, their or any of their successors in right, title and interest, Defendants.
B. AND H.S. CORPORATION, a Corporation of New Jersey, Plaintiff,

vs.
WILLIAM W. INVENAL; MRS. WILLIAM W. INVENAL; JOHN W. MOORE; MRS. JOHN W. MOORE; WILLIAM C. OGDEN; MRS. WILLIAM C. OGDEN; THOMAS S. SPEAKMAN; MRS. THOMAS S. SPEAKMAN; MRS. EMMA E. SPEAKMAN; MR. SPEAKMAN, husband of Emma E. Speakman; JOHN W. PORTER; MRS. JOHN W. PORTER; HENRY A. SHUTE; MRS. HENRY A. SHUTE; DANIEL COLLINS; MRS. DANIEL COLLINS; EDWARD TOMKINS; MRS. EDWARD TOMKINS; ROBERT S. SHILLINGLAW; MRS. ROBERT S. SHILLINGLAW; JANE SHILLINGLAW; MR. SHILLINGLAW, husband of Jane Shillinglaw; GEORGE CLARK; MRS. GEORGE CLARK; GEORGE CARSON, JR., MRS. GEORGE CARSON, JR.; CAROLINE A. DAYTON; MR. DAYTON, husband of Caroline A. Dayton; EZEKIEL H. CLARK; MRS. EZEKIEL H. CLARK; WESLEY LYONS; MRS. WESLEY LYONS; CHARLOTTE A. LYONS; MR. LYONS, husband of Charlotte A. Lyons; EUSTACE WILSON; MRS. EUSTACE WILSON; JOHN ROGERS; MRS. JOHN ROGERS; PRIOR A. SIMON; MRS. PRIOR A. SIMON; SOLOMON BOGLE; MRS. SOLOMON BOGLE; MIRIAM W. PARKER; MR. PARKER, husband of Miriam W. Parker; ROBERT *99 STRONG; MRS. ROBERT STRONG; JOHN SMITH; MRS. JOHN SMITH; WILLIAM THOMAS; MRS. WILLIAM THOMAS; G. BRENDEL HAMMER; MRS. G. BRENDEL HAMMER; MR. HAMMER, husband of G. Brendel Hammer; SUSAN ANN HAMMER; MR. HAMMER; husband of Susan Ann Hammer; CATHERINE E. HAMMER; MR. HAMMER, husband of Catherine E. Hammer; GEORGE WEBB; MRS. GEORGE WEBB; SAMUEL J. HUMPHREYS; MRS. SAMUEL J. HUMPHREYS; MARY ANN GLASPELL; MR. GLASPELL, husband of Mary Ann Glaspell; MAGGIE B. FREED; MR. FREED, husband of Maggie B. Freed; WILLIAM HARPER, JR.; MRS. WILLIAM HARPER, JR.; DAVID W. BELISLE; MRS. DAVID W. BELISLE; JOHN MIDDLETON; MRS. JOHN MIDDLETON; WILLIAM HORE; MRS. WILLIAM HORE; JOHN L. LEWIS; MRS. JOHN L. LEWIS; CHARLES H. GROVES; MRS. CHARLES H. GROVES; JOHN SCHUTZ, JR.; MRS. JOHN SCHUTZ, JR.; GEORGE SCHUTZ; MRS. GEORGE SCHUTZ; CHALKLEY EVANS; MRS. CHALKLEY EVANS; DAVID J. STEVENSON; MRS. DAVID J. STEVENSON; ELIZABETH C. MAY; MR. MAY, husband of Elizabeth C. May; LEWIS BRECHMEIN; MRS. LEWIS BRECHMEIN; ADRIAN LAZERAC; MRS. ADRIAN LAZERAC; J. MURRY RUSH JERMON; MRS. J. MURRY RUSH JERMON; MR. JERMON, husband of Mrs. J. Murry Rush Jermon; JULIA HAMBERGER; MR. HAMBERGER, husband of Julia Hamberger; JOHN J.B. WRIGHT; MRS. JOHN J.B. WRIGHT; AMOS DILLER; MRS. AMOS DILLER; PETER I. SITLEY; MRS. PETER I. SITLEY; SAMUEL B. COLLINS; MRS. SAMUEL B. COLLINS; GEORGE W. BROWN; MRS. GEORGE W. BROWN; PETER BRITTON; MRS. PETER BRITTON; JOHN C. BACKMAN; MRS. JOHN C. BACKMAN; EMILY LANE; MR. LANE, husband of Emily Lane; THOMAS VANAMAN; MRS. THOMAS VANAMAN; WILLIAM HARPER, JR.; MRS. WILLIAM HARPER, JR.; CHARLES G. IMLAY; MRS. CHARLES G. IMLAY; ADALINE *100 J. FRIEDMAN; MR. FRIEDMAN, husband of Adaline J. Friedman; JAMES WARDELL; MRS. JAMES WARDELL; THOMAS L. VANDERBECK; MRS. THOMAS L. VANDERBECK; THOMAS SINCLAIR; MRS. THOMAS SINCLAIR; ANNA H. SINCLAIR; MR. SINCLAIR, husband of Anna H. Sinclair; CHARLES S. GARRETT; MRS. CHARLES S. GARRETT; JOHN HEWEY; MRS. JOHN HEWEY; WILLIAM HEWEY; MRS. WILLIAM HEWEY; EDWARD D. CLERY; MRS. EDWARD D. CLERY; EBENEZER MARSHALL; MRS. EBENEZER MARSHALL; SUSANNA S. BUTCHER; MR. BUTCHER, husband of Susanna S. Butcher; WILLIAM A. BUTCHER; MRS. WILLIAM A. BUTCHER; SALLIE A. MORTON; MR. MORTON, husband of Sallie A. Morton; JOHN A. MORTON; MRS. JOHN A. MORTON; REBECCA S. HARPER; MR. HARPER, husband of Rebecca S. Harper; HENRY S. HARPER; MRS. HENRY S. HARPER; JOHN McANULTY; MRS. JOHN McANULTY; JOHN E. DOUGHERTY; MRS. JOHN E. DOUGHERTY; GERTRUDE L. DOUGHERTY; MR. DOUGHERTY, husband of Gertrude L. Dougherty; WILLIAM GRIFFITH; MRS. WILLIAM GRIFFITH; NATHANIEL GRIFFITH; MRS. NATHANIEL GRIFFITH; JABEZ JONES; MRS. JABEZ JONES; ALBINIAS HOLLY; MRS. ALBINIAS HOLLY; MARY ELIZABETH HOLLY; MR. HOLLY, husband of Mary Elizabeth Holly; RICHARD KEAVY; MRS. RICHARD KEAVY; ROSE ANNA KEAVY; MR. KEAVY, husband of Rose Anna Keavy; AMANDA W. SHOEMAKER (a/k/a AMANDA WALTON SHOEMAKER); MR. SHOEMAKER, husband of Amanda W. Shoemaker (a/k/a Amanda Walton Shoemaker); JAMES D. WELDON; MRS. JAMES D. WELDON; MARY E. WELDON; MR. WELDON, husband of Mary E. Weldon; CHARITY M. SHUSTER; MR. SHUSTER, husband of Charity M. Shuster; CHARLES S. SHUSTER; MRS. CHARLES S. SHUSTER; HARRY M. CLEMENS; MRS. HARRY M. CLEMENS; MARGARET C. LEATHERMAN; MR. LEATHERMAN, husband of *101 Margaret C. Leatherman; ANNA BARRETT; MR. BARRETT, husband of Anna Barrett; BERTHA R. ZIMMERMAN; MR. ZIMMERMAN, husband of Bertha R. Zimmerman; KATIE H. SHOLDER; MR. SHOLDER, husband of Katie H. Sholder; TRADESMEN'S NATIONAL BANK AND TRUST CO., successor in interest to Guarantee Trust and Safe Deposit Co.; J. KIRK LEATHERMAN; MRS. J. KIRK LEATHERMAN; LARRE V. COLLINS; MRS. LARRE V. COLLINS; HANNAH K. FRIEDMANN; MR. FRIEDMANN, husband of Hannah K. Friedmann; DANIEL V. FRIEDMANN; MRS. DANIEL V. FRIEDMANN; WILLIAM J. ARMSTRONG; MRS. WILLIAM J. ARMSTRONG; JAMES KILL (a/k/a JAMES T. KILLE); MRS. JAMES KILL (a/k/a MRS. JAMES T. KILLE); WILLIAM BURROUGHS; MRS. WILLIAM BURROUGHS; WILLIAM C. SINK; MRS. WILLIAM C. SINK; BERNARD BURNS; MRS. BERNARD BURNS; MARTIN McCARTY; MRS. MARTIN McCARTY; ELIZABETH McCARTY; MR. McCARTY, husband of Elizabeth McCarty; JAMES CARMICHAEL; MRS. JAMES CARMICHAEL; JOHN McKEE; MRS. JOHN McKEE; EMELINE McKEE; MR. McKEE, husband of Emeline McKee; EMMA LUKENS; MR. LUKENS, husband of Emma Lukens; JOHN S. ROSE; MRS. JOHN S. ROSE; REBECCA HARPER; MR. HARPER, husband of Rebecca Harper; MAGGIE A. COLLINS; MR. COLLINS, husband of Maggie A. Collins; SAMUEL HARRINGTON; MRS. SAMUEL HARRINGTON; JAMES F. COOPER; MRS. JAMES F. COOPER; JOHN F. HAMMELL; MRS. JOHN F. HAMMELL; STEPHEN B. NILES (a/k/a STEPHEN V. AILES); MRS. STEPHEN B. NILES (a/k/a MRS. STEPHEN V. AILES); JOHN F. WOOD; MRS. JOHN F. WOOD; JAMES COOPER; MRS. JAMES COOPER; BENJAMIN STEES; MRS. BENJAMIN STEES; LANKENAU HOSPITAL; FIRST TRUST CO. of ST. PAUL; LYDIA G. STEES; MR. STEES, husband of Lydia G. Stees; JOHN A. STEES; MRS. JOHN A. STEES; VIRGINIA STEES; MR. STEES, husband of VIRGINIA STEES; ROBERT *102 C. WADDEL; MRS. ROBERT C. WADDEL; MARY HOLLINSHEAD; MR. HOLLINSHEAD, husband of Mary Hollinshead; MATTHEW C. WADDEL; MRS. MATTHEW C. WADDEL; ASTA CARY; MR. CARY, husband of Asta Cary; ELEANOR SCHWARBERG; MR. SCHWARBERG, husband of Eleanor Schwarberg; SHELDON M. CARY; MRS. SHELDON M. CARY; NATHANIEL P. LANGFORD, III; MRS. NATHANIEL P. LANGFORD, III; CARY LANGFORD; MRS. CARY LANGFORD; THEODORE HUNT LANGFORD; MRS. THEODORE HUNT LANGFORD; ELIZABETH T. CUDDEBACK; MR. CUDDEBACK, husband of Elizabeth T. Cuddeback; WILLIS D. CUDDEBACK, II; MRS. WILLIS D. CUDDEBACK, II; JANE C. ELWELL; MR. ELWELL, husband of Jane C. Elwell; ALAN LANGFORD; MRS. ALAN LANGFORD; G. SCOTT MCDONALD; MRS. G. SCOTT MCDONALD; HELEN BENNETT MCDONALD; Malcolm W. McDonald; Mrs. Malcolm W. McDonald; MALCOLM B. MCDONALD; MRS. MALCOLM B. MCDONALD; CHARLES STEES; MRS. CHARLES STEES; GEORGE C. STEES; MRS. GEORGE C. STEES; JOHN STEES; MRS. JOHN STEES; MARGARET ANDERSON; MR. ANDERSON, husband of Margaret Anderson; KATHRENE PITLIK; MR. PITLIK, husband of Kathrene Pitlik; SYLVIA WEESE; MR. WEESE, husband of Sylvia Weese; HORTENSE P. DAY; MR. DAY, husband of Hortense P. Day; KENDRICK J. KUTILL; MRS. KENDRICK J. KUTILL; SALLY ANN K. OSGOOD; Mr. Osgood, husband of Sally Ann K. Osgood; MARTHA LANE GOOLD; MR. GOOLD, husband of Martha Lane Goold; JODY FINN; MR. FINN, husband of Jody Finn; MOLLY HASTINGS; MR. HASTINGS, husband of Molly Hastings; ELIZABETH DEACON; MR. DEACON, husband of Elizabeth Deacon; CHARLES T. GOOLD; MRS. CHARLES T. GOOLD; KATHERINE GOOLD KILLIAN; MR. KILLIAN, husband of Katherine Goold Killian; MARGARET G. WILLIAMS; MR. WILLIAMS, husband of Margaret G. Williams; KATHARINE *103 G. SHIREY; MR. SHIREY, husband of Katharine G. Shirey; WILLIAM M. SHIREY; MRS. WILLIAM M. SHIREY; WILLIAM M. SHIREY, JR.; MRS. WILLIAM M. SHIREY, JR.; JOHN G. CLEVELAND; MRS. JOHN G. CLEVELAND; MAJOR GENERAL CHARLES G. CLEVELAND; MRS. CHARLES G. CLEVELAND, wife of Major General Charles G. Cleveland; KATHARINE B. GOOLD; MR. GOOLD, husband of Katharine B. Goold; WILLIAM MURPHY; MRS. WILLIAM MURPHY; JOHN MOULSON; MRS. JOHN MOULSON; AUGUSTINE C. MONTGOMERY; MRS. AUGUSTINE C. MONTGOMERY; PHILLIP JOHN CARLIN; MRS. PHILLIP JOHN CARLIN; SARAH R. CARLIN; MR. CARLIN, husband of Sarah R. Carlin; WILLIAM F. CARLIN; MRS. WILLIAM F. CARLIN; WILLIAM B. JOHNSON; MRS. WILLIAM B. JOHNSON; ELIZABETH ANN HAMMOND; MR. HAMMOND, husband of Elizabeth Ann Hammond; GOTTLIEB LAIB; MRS. GOTTLIEB LAIB; JOHN S. HOFFMAN; MRS. JOHN S. HOFFMAN; WILLIAM BECK; MRS. WILLIAM BECK; HENRY M. BOYD; MRS. HENRY M. BOYD; SALLIE A. BOYD; MR. BOYD, husband of Sallie A. Boyd; SIMON RAMMEL; MRS. SIMON RAMMEL; MICHAEL McCARTHY; MRS. MICHAEL McCARTHY; JAMES FLANNERY; MRS. JAMES FLANNERY; C.M. ZIMMERMAN; MRS.C.M. ZIMMERMAN; MR. ZIMMERMAN, husband of C.M. Zimmerman; JOHN HILL; MRS. JOHN HILL; WILLIAM McCARTY; MRS. WILLIAM McCARTY; MARY RAY; MR. RAY, husband of Mary Ray; STEPHEN DOLAN; MRS. STEPHEN DOLAN; ADOLPHUS G. HALLOWELL; MRS. ADOLPHUS G. HALLOWELL; OSMON REED, JR. (a/k/a OSMOND REED, JR. and OSMOND REED, JR.); MRS. OSMON REED, JR. (a/k/a MRS. OSMOND REED, JR. and MRS. OSMAN REED, JR.); HENRY M. ALEXANDER; MRS. HENRY M. ALEXANDER; NATHANIEL J. WYETH; MRS. NATHANIEL J. WYETH; ANNIE C. WYETH; MR. WYETH, husband of Annie C. Wyeth; DANIEL LOW; MRS. DANIEL LOW; WILLIAM S. OSGOOD; *104 MRS. WILLIAM S. OSGOOD; EIBE D. CORDTS; MRS. EIBE D. CORDTS; MR. CORDTS, husband of Eibe D. Cordts; MERRILL LOOMIS; MRS. MERRILL LOOMIS; W.E. HILTON; MRS.W.E. HILTON; MR. HILTON, husband of Mrs. W.E. Hilton; BENJAMIN T. HOAGLAND; MRS. BENJAMIN T. HOAGLAND; CHARLES BELDEN HALL; MRS. CHARLES BELDEN HALL; SARAH H. HALL; MR. HALL, husband of Sarah H. Hall; ELIZA MacALLESTER; MR. MacALLISTER, husband of Eliza MacAllester; ROSE McGONIGAL; MR. McGONIGAL, husband of Rose McGonigal; MARY A. BRATT; MR. BRATT, husband of Mary A. Bratt; SAMUEL BRATT; MRS. SAMUEL BRATT; HENRY MANN; MRS. HENRY MANN; ALBERT M. HELMER; MRS. ALBERT M. HELMER; JACOB MUMMA; MRS. JACOB MUMMA; SAMUEL S. PATTERSON; MRS. SAMUEL S. PATTERSON; JOB S. CRANE; MRS. JOB S. CRANE; EDGAR B. GRIER, JR.; MRS. EDGAR B. GRIER, JR.; DEWITT CRANE; MRS. DEWITT CRANE; JOSEPHINE CRANE; MR. CRANE, husband of Josephine Crane; PALAMARG REALTY CO.; FRANKLIN W. SIMON; FRANKLIN SIMON CORP.; THE STATE BANK OF NEW JERSEY; UNITED JERSEY BANK; AUTOMOBILE BANKING CORP.; HOUSEHOLD CONSUMER DISCOUNT COMPANY; their heirs, devisees and personal representatives and his, her, their or any of their successors in right, title and interest; STATE OF NEW JERSEY; HENRY WESTERVELT; MRS. HENRY WESTERVELT; ADOLPH H. FREIDMAN; MRS. ADOLPH H. FREIDMAN; SPENCER SHOEMAKER; MRS. SPENCER SHOEMAKER; BENJAMIN F. CLARK; MRS. BENJAMIN F. CLARK; JOHN W. MOORE; MRS. JOHN W. MOORE; and UNKNOWN OWNER or UNKNOWN CLAIMANT, his or her heirs, devisees and personal representatives and his, her, their or any of their successors in right, title and interest, Defendants.
NOTES
[1]  For complete caption see attached appendix.
[2]  Ocean County did not then exist as a separate county but was part of Monmouth County.